         Case 1:19-cv-00133-SPW Document 45 Filed 06/09/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


  VIRGINIA WARD,
                                                   CV 19-133-BLG-SPW
                       Plaintiff,

  vs.                                                ORDER

  SAFECO INSURANCE COMPANY
  OF AMERICA,

                       Defendant.

        Plaintiff Virginia Ward has moved to substitute her claims handling expert

David Torres because Mr. Torres is no longer able to serve due to illness. (Doc.

41). Defendant Safeco Insurance Company of America initially opposed the

substitution, but has withdrawn its objection upon being provided sufficient proof

of Mr. Torres’ disability. (Doc. 44). The parties have further agreed on a date for

the disclosure of Plaintiff’s substitute Rule 26(a)(2)(B) report and Safeco’s rebuttal

to the same.

        Accordingly, there being no objection from Safeco and good cause

appearing therefor,

        IT IS HEREBY ORDERED that Plaintiff’s Motion to Substitute Expert

Witness (Doc. 41) is GRANTED. Plaintiff shall serve a Fed.R.Civ.P. 26(a)(2)(B)
                                          1
         Case 1:19-cv-00133-SPW Document 45 Filed 06/09/21 Page 2 of 2



disclosure for her substitute claims handling witness by August 9, 2021 and Safeco

may rebut the same within 30 days of Plaintiff’s substitute disclosure.

      The Clerk of Court is directed to notify the parties of the making of this

Order.

      DATED this 9th day of June, 2021.



                                             SUSAN P. WATTERS
                                             United States District Judge




                                         2
